NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JAN 06 2016

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MARLA CONSUELO FIELDS,                           No. 12-74240

              Petitioner,                        Agency No. A042-926-314

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 4, 2016**
                               Pasadena, California

Before: M. SMITH, WATFORD, and FRIEDLAND, Circuit Judges.

      Marla Consuelo Fields, a native and citizen of the Philippines, petitions for

review of a decision of the Board of Immigration Appeals (BIA) finding her

removable as an aggravated felon. We deny her petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 2
      The IJ and the BIA determined that Fields’ conviction for submitting a

fraudulent claim under California Penal Code § 550(a)(1) resulted in loss to the

victim in excess of $10,000. See 8 U.S.C. § 1101(a)(43)(M)(i); Nijhawan v.

Holder, 557 U.S. 29, 42 (2009). The record provides clear and convincing

evidence supporting that determination. The California court ordered Fields to pay

$85,256.97 in restitution to the victim of her fraud. The order was issued pursuant

to California Penal Code § 1202.4(f), which requires convicted defendants to

“make restitution to the victim or victims in an amount established by court order,

based on the amount of loss claimed by the victim.” That provision is intended “to

‘restore the economic status quo’ by returning to the victim ‘funds in which he or

she has an ownership interest’ following a criminal conviction.” People v. Busser,

113 Cal. Rptr. 3d 536, 541 (Cal. Ct. App. 2010) (quoting People v. Giordano, 170
P.3d 623, 632 (Cal. 2007)). In addition, the probation officer’s report clearly

linked the $85,256.97 to the loss Fields’ victim suffered as a result of the conduct

charged in Count 1, which is one of the two counts of conviction. Finally, unlike

in Chang v. INS, 307 F.3d 1185 (9th Cir. 2002), on which Fields relies, Fields has

presented no evidence contradicting the BIA’s conclusion. The BIA thus did not

err in determining that Fields is removable under 8 U.S.C. § 1227(a)(2)(A)(iii).

      PETITION DENIED.